SECURITY PURCHASE AGREEMENT




THIS SECURITY PURCHASE AGREEMENT (the “Agreement”), dated as of February 20,
2015, is entered into by and among Blue Water Global Group, Inc., a Nevada
corporation (the “Company”), and JDF Capital, Inc. (the “Purchaser”).  The
Company and the Purchaser are sometimes referred to herein as a “party” and
collectively as the “parties”.




W I T N E S S E T H:




WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(a)(2) of the 1933 Act;
and




WHEREAS, the Purchaser wishes to purchase an Original Issue Discount (“OID”)
Convertible Promissory Note of the Company (the “Note”), in the original
principal amount of $116,000, subject to and upon the terms and conditions of
this Agreement and acceptance of this Agreement by the Company, on the terms and
conditions referred to herein.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

AGREEMENT TO PURCHASE; PURCHASE PRICE.




a.

Purchase.




(i)

Subject to the terms and conditions of this Agreement and the Note (collectively
the “Transaction Documents”), the Purchaser hereby agrees to purchase a Note in
the aggregate principal amount of $116,000 (the “Purchase Amount”), which Note
shall be funded and issuable by February 20, 2015 or at such later date mutually
agreed upon the by parties (the “Closing Date”).




(ii)

The Note referred to herein shall be in the form of Annex I to this Agreement.




(iii)

The purchase of the Note by the Purchaser and the other transactions
contemplated hereby are sometimes referred to herein and in the other
Transaction Documents as the purchase and sale of the Securities (as defined
below), and are referred to collectively as the “Transactions”.




(iv)

The Purchaser shall deliver the Purchase Amount to counsel for the Purchaser,
which Purchase Amount shall be held in escrow until authorized for release to
the Company by written instruction of the Purchaser.  The Purchase Amount shall
be promptly returned to the Purchaser if not authorized for release by the
Purchaser by the Closing Date.




b.

Certain Definitions.  As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:








1

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.




“Closing Date” means the date the Note is issued.




“Common Stock” means the Company’s common stock, $0.001 par value.




 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means the Person holding the relevant Securities at the relevant time.

“Last Audited Date” means December 31, 2013.

“Market Value” means the lowest daily volume weighted average price (VWAP) of
the Common Stock for the 10 trading days immediately prior to the date of this
Agreement; provided, however, that the Market Value of the Pledged Securities
shall be reviewed every 90 days (each an “Adjustment Date”) by the Company and
the Purchaser and an appropriate adjustment to the number of Pledged Securities
shall be made based upon the Market Value, which shall be computed as the VWAP
of the Common Stock for the 10 trading days immediately prior to the Adjustment
Date.




“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Documents, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents or the Transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Documents.




“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.




“Pledged Shares” means shares of the Company’s Common Stock having a Market
Value equal to 300% of the principal amount of the Note on the Closing Date and,
as appropriate, each Adjustment Date.




“Principal Trading Market” means the Over the Counter Bulletin Board, the OTC
Markets or such other market on which the Common Stock is principally traded at
the relevant time.




“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the Exchange Act.




“Securities” means the Note and any shares of Common Stock of the Company that
may be issued to the Purchaser in connection with the conversion of the
principal amount and interest accrued thereon and any other agreements between
the parties.








2

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock representing any or all of the Common
Stock underlying the Note.




“State of Incorporation” means Nevada.

“Subsidiary” means any subsidiary of the Company.

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.




“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.




“Transaction Documents” means this Purchase Agreement and the Note and includes
all ancillary documents referred to in those agreements, including the Transfer
Agent Instruction.




c.

Form of Payment; Delivery of Note.




(i)

The Purchaser shall pay the Purchase Amount by delivering immediately available
good funds in United States Dollars to the Company on the Closing Date.




(ii)

On the Closing Date, the Company shall deliver the Note, duly executed on behalf
of the Company, to the Purchaser.




(iii)

On the Closing Date, the Company shall deliver to the Transfer Agent an
irrevocable instruction reserving the Pledged Securities (the “Transfer Agent
Instruction”), in the form attached hereto as Annex II, a copy of which will be
provided to the Purchaser along with a confirmation from the Transfer Agent of
its receipt of and compliance with the Transfer Agent Instruction.




(iv)

By signing this Agreement, each of the Purchaser and the Company agrees to all
of the terms and conditions of the Transaction Documents, all of the provisions
of which are incorporated herein by this reference as if set forth in full.




d.

Method of Payment.  Payment of the Purchase Amount shall be made by wire
transfer of funds to:




2.

PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO

 INFORMATION; INDEPENDENT INVESTIGATION.




The Purchaser represents and warrants to, and covenants and agrees with, the
Company as





3

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

follows:




a.

Without limiting the Purchaser’s right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Purchaser is purchasing the Securities for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.




b.

The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the other Transaction Documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the Transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.




c.

All subsequent offers and sales of the Securities by the Purchaser shall be made
pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from registration.




d.

The Purchaser understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.




e.

The Purchaser and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Purchaser, including those set forth on any
annex attached hereto.  The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
have received complete and satisfactory answers to any such inquiries.  Without
limiting the generality of the foregoing, the Purchaser has also had the
opportunity to obtain and to review the Company’s filings on EDGAR
(collectively, the “Company’s SEC Documents”).




f.

The Purchaser understands that its investment in the Securities involves a high
degree of risk.




g.

The Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of their respective
attorneys or agents, except as specifically set forth herein.




h.

The Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.




i.

This Agreement and the other Transaction Documents to which the Purchaser is a
party, and the Transactions contemplated thereby, have been duly and validly
authorized, executed and delivered





4

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

on behalf of the Purchaser and are valid and binding agreements of the Purchaser
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally.




3.

COMPANY REPRESENTATIONS AND WARRANTIES.  The Company represents and warrants to
the Purchaser as of the date hereof and as of the Closing Date.




a.

Rights of Others Affecting the Transactions.  There are no preemptive rights of
any shareholder of the Company, as such, to acquire the Note, or any shares of
the Company’s Common Stock that may be issued to the Purchaser in connection
with any other agreements between the parties, in the event such shares are
issued.




b.

Status.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
and is obligated to file reports pursuant to Section 12 or Section 15(d) of the
Exchange Act, as amended.  The Common Stock is, or immediately following the
Closing Date will be, quoted on the Principal Trading Market.  The Company has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for such quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.




c.

Authorized Shares.




(i)

The authorized capital stock of the Company consists of 700,000,000 shares of
Common Stock, $0.001 par value and 5,000,000 shares of preferred stock, $0.001
par value.




(ii)

The Company has sufficient authorized and unissued shares of Common Stock as may
be necessary for the Purchaser to convert the principal amount of the Note and
all interest accrued thereon and any other costs or fees that may be paid with
the Company’s Common Stock pursuant to the terms of the Note.




d.

Transaction Documents and Stock.  This Agreement and each of the other
Transaction Documents, and the Transactions contemplated thereby, have been duly
and validly authorized by the Company, this Agreement has been duly executed and
delivered by the Company and this Agreement is, and the Note and each of the
other Transaction Documents, when executed and delivered by the Company, will
be, valid and binding agreements of the Company enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.




e.

Non-contravention.  The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities, and
the consummation by the Company of the other Transactions contemplated by this
Agreement, the Note and the other Transaction Documents do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, each





5

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

as currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock except as herein set forth, or (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have or result in a Material Adverse Effect.




f.

Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.




g.

Filings.  None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading.




h.

Absence of Certain Changes.  Since the Last Audited Date, there has been no
material adverse change and no Material Adverse Effect, except as disclosed in
the Company’s SEC Documents.  Since the Last Audited Date, except as provided in
the Company’s SEC Documents, the Company has not (i) incurred or become subject
to any material liabilities (absolute or contingent) except liabilities incurred
in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
owed to the Company by any third party or claims of the Company against any
third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.




i.

Full Disclosure.  To the best of the Company’s knowledge, there is no fact known
to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Purchaser that would reasonably be expected to have
or result in a Material Adverse Effect.




j.

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.  The Company is not aware of any valid basis for any such claim that





6

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
 There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.




k.

Absence of Events of Default.  Except as set forth in the Company’s SEC
Documents, (i) neither the Company nor any of its subsidiaries is in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material agreement to which it is a party or by which its property is bound, and
(ii) no Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its Subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.




l.

No Undisclosed Liabilities or Events.  To the best of the Company’s knowledge,
the Company has no liabilities or obligations other than those disclosed in the
Transaction Documents or the Company’s SEC Documents or those incurred in the
ordinary course of the Company’s business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  No event or circumstances has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed.  There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.




m.

No Integrated Offering.  Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
since December 31, 2013, made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.




n.

Dilution.  Any shares of the Company’s Common Stock issued to the Purchaser in
connection with any agreements between the parties hereto, in the event such
shares are issued, may have a dilutive effect on the ownership interests of the
other shareholders (and Persons having the right to become shareholders) of the
Company.  The Company’s executive officers and directors have studied and fully
understand the nature of the Securities being sold hereby and recognize that
they have such a potential dilutive effect.  The Board of Directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company.




o.

Confirmation.  The Company confirms that all statements of the Company contained
herein shall survive acceptance of this Agreement by the Purchaser.  The Company
agrees that, if any events occur or circumstances exist prior to the Closing
Date or the release of the Purchase Amount to the Company which would make any
of the Company’s representations, warranties, agreements or other





7

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

information set forth herein materially untrue or materially inaccurate as of
such date, the Company shall  immediately notify the Purchaser (directly or
through its counsel, if any) in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.




p.

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the Transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder.  The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the Transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.




q.

SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto, being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto (except that unaudited
financial statements may not contain all of the footnotes required by GAAP), and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.




r.

Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company





8

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

and designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within  those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.




s.

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.




t.

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.  By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers.




u.

No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule 506(d)
under the Securities Act (a “Disqualification Event”).  The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Issuer has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e).




v.

Shell Company Status. The Company is not and has not been an issuer identified
in Rule 144(i)(1).




4.

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a.

Transfer Restrictions.  The  Purchaser acknowledges that (1) the Securities have
not been and are not being registered under the provisions of the 1933 Act and,
the Shares have not been and are not being registered under the 1933 Act, and
may not be transferred  unless (A) subsequently registered thereunder or (B) the
Purchaser shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act (“Rule 144”) may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such





9

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) except as
otherwise provided herein, neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.




b.

Restrictive Legend.  The Purchaser acknowledges and agrees that the certificates
and other instruments representing any of the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):




“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”




c.

Filings.  The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.




d.

Reporting Status.  So long as the Purchaser beneficially owns any of the
Securities, the Company shall file all reports required to be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, shall take all reasonable
action under its control to ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144(c) of the 1933
Act, is publicly available, and shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.  The Company
will take all reasonable action under its control to maintain the continued
listing and quotation and trading of its Common Stock on the Principal Trading
Market or a listing on the NASDAQ Capital Market and, to the extent applicable
to it, will comply in all material respects with the Company’s reporting, filing
and other obligations under the by-laws or rules of the Principal Trading Market
and/or the Financial Industry Regulatory Authority, as the case may be,
applicable to it for so long as the Purchaser beneficially owns any of the
Securities.




e.

Use of Proceeds.  The Company will use the proceeds received hereunder
(excluding amounts paid by the Company for legal fees in connection with the
sale of the Securities and as the original issue discount) for working capital.




f.

Publicity, Filings, Releases, Etc.  Each of the parties agrees that it will not
disseminate any information relating to the Transaction Documents or the
Transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof.  Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included.  In furtherance of the foregoing, the Company will provide to the
Purchaser drafts of the applicable text of the first filing of a Current Report
on Form 8-K or a Quarterly or Annual Report on





10

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Form 10-Q or 10-K intended to be made with the SEC which refers to the
Transaction Documents or the Transactions contemplated thereby as soon as
practicable (but at least 2 Trading Days before such filing will be made) will
not include in such filing any statement or statements or other material to
which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  Notwithstanding the foregoing, each of the parties
hereby consents to the inclusion of the text of the Transaction Documents in
filings made with the SEC as well as any descriptive text accompanying or as a
part of such filing which is accurate and reasonably determined by the Company’s
counsel to be legally required.  Notwithstanding, but subject to, the foregoing
provisions of this Section 4(f), the Company will, after the Closing Date,
promptly file a Current Report on Form 8-K or, if appropriate, a quarterly or
annual report on the appropriate form, referring to the Transactions
contemplated by the Transaction Documents.




g.

Pledge of Shares; Adjustment of Pledged Shares.  In order to secure repayment of
the Note, the Company will reserve with the Transfer Agent, for the benefit of
the Purchaser, the Pledged Shares.  The Company agrees that, following the
Closing Date, the Market Value of the Pledged Securities shall be reviewed every
90 days (each an “Adjustment Date”) by the Company and the Purchaser and an
appropriate adjustment to the number of Pledged Securities shall be made based
upon the Market Value, which shall be computed as the VWAP of the Common Stock
for the 10 trading days immediately prior to the Adjustment Date.  




h.

Right to Purchase Additional Notes.  The Company agrees that for a period of 12
months from the Closing Date, if the Company undertakes to raise funds through
the issuance any form or type of convertible promissory note or convertible
debenture, the Purchaser shall have the right (but not the obligation) to
require the Company to issue to the Purchaser one or more additional convertible
promissory notes, the aggregate principal amount of which will not exceed
$500,000, on terms identical to the terms of the Note.




5.

OTHER TRANSFER AGENT INSTRUCTIONS.




a.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 4(a) hereof, it will give its
Transfer Agent no instructions inconsistent with instructions to issue Common
Stock to the Holder as contemplated in the Note.  Nothing in this Section shall
affect in any way the Purchaser’s obligations and agreement to comply with all
applicable securities laws upon resale of the Securities.  If the Purchaser
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Purchaser of any of the Securities
in accordance with clause (1)(B) of Section 4(a) of this Agreement is not
required under the 1933 Act, the Company shall (except as provided in clause (2)
of Section 4(a) of this Agreement) permit the transfer or reissue of the Shares
represented by one or more certificates for Common Stock without legend (or
where applicable, by electronic registration) in such name and in such
denominations as specified by the Purchaser.




b.

The Company will authorize the Transfer Agent to give information relating to
the Company directly to the Holder or the Holder’s representatives upon the
request of the Holder or any such representative, to the extent such information
relates to (i) the status of the shares of Common Stock issued or claimed to be
issued to the Holder in connection with a Notice of Conversion in accordance
with the terms of the Note, or (ii) the aggregate number of outstanding shares
of Common Stock of all shareholders (as a group, and not individually) as of a
current or other specified date.  At the request of the Holder, the Company will
provide the Holder with a copy of the authorization so given to the Transfer





11

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Agent.




6.

CLOSING DATE.




a.

The Closing Date shall occur as indicated in Section 1(a)(i) after each of the
conditions contemplated by Sections 7 and 8 hereof shall have either been
satisfied or been waived by the party in whose favor such conditions run.




b.

The closing of the Transactions shall occur on the respective Closing Date at
the offices of the Purchaser or by electronic communications and shall take
place no later than 3:00 p.m. Eastern time, on such day or such other time as is
mutually agreed upon by the Company and the Purchaser.




7.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.




The Purchaser understands that the Company’s obligation to sell the Note to the
Purchaser pursuant to this Agreement on the Closing Date is conditioned upon:




a.

The execution and delivery of this Agreement by the Purchaser;




b.

Delivery by the Purchaser to the Company of good funds as payment in full of an
amount equal to the Purchase Amount in accordance with this Agreement;




c.

The accuracy on such Closing Date of the representations and warranties of the
Purchaser contained in this Agreement, each as if made on such date, and the
performance by the Purchaser on or before such date of all covenants and
agreements of the Purchaser required to be performed on or before such date; and




d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the Transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.




8.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.




The Company understands that the Purchaser’s obligation to purchase the Note and
its acceptance of any shares of the Company’s Common Stock that may be issued in
connection with the Note is conditioned upon:




a.

The execution and delivery of this Agreement, the Note and the other Transaction
Documents by the Company, including the Transfer Agent Instruction;




b.

The accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained in this Agreement, each as if made on
such date, and the performance by the Company on or before such date of all
covenants and agreements of the Company required to be performed on or before
such date;




c.

The Company must be current with all required Exchange Act filings.




d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the





12

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained;




e.

From and after the date hereof to and including the Closing Date, each of the
following conditions will remain in effect: (i) the trading of the Common Stock
shall not have been suspended by the SEC or on the Principal Trading Market;
(ii) trading in securities generally on the Principal Trading Market shall not
have been suspended or limited; (iii) no minimum prices shall have been
established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any Material Adverse Effect in regards to the Company;
and




9.

INTENTIONALLY OMITTED.




10.

INDEMNIFICATION AND REIMBURSEMENT.




a.

(i)  The Company agrees to indemnify and hold harmless the Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Purchaser, its partners, Affiliates, officers, directors,
employees, and duly authorized agents, and any such Purchaser Control Person
becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Purchaser’s failure to perform any covenant or agreement contained in this
Agreement or the Purchaser’s or its officer’s, director’s, employee’s, agent’s
or Purchaser Control Person’s negligence, recklessness or bad faith in
performing its obligations under this Agreement.




(ii)  The Company hereby agrees that, if the Purchaser, other than by reason of
its negligence, illegal or willful misconduct (in each case, as determined by a
non- appealable judgment to such effect), (x) becomes involved in any capacity
in any action, proceeding or investigation brought by any shareholder of the
Company, in connection with or as a result of the consummation of the
Transactions contemplated by this Agreement or the other Transaction Documents,
or if the Purchaser is impleaded in any such action, proceeding or investigation
by any Person, or (y) becomes involved in any capacity in any action, proceeding
or investigation brought by the SEC, any self-regulatory organization or other
body having jurisdiction, against or involving the Company or in connection with
or as a result of the consummation of the Transactions contemplated by this
Agreement or the other Transaction Documents, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold harmless the Purchaser from and against
and in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Purchaser, directly or indirectly, and
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation and preparation) incurred in connection therewith,
as such expenses are incurred.  The indemnification and reimbursement
obligations of the Company under this paragraph shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of the Purchaser who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and Purchaser Control Persons (if any), as the case may be, of the Purchaser and
any such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Purchaser, any such Affiliate and any such Person.  The Company also agrees that
neither the Purchaser nor any such Affiliate, partner, director, agent, employee
or Purchaser Control Person shall have any liability to the Company or





13

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the consummation of this Agreement or the
other Transaction Documents, except as may be expressly and specifically
provided in or contemplated by this Agreement.




b.

All claims for indemnification by any Indemnified  Party (as defined below)
under this Section shall be asserted and resolved as follows:




(i)

In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an “Indemnified Party”)
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a “Third Party Claim”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party’s claim for indemnification that is being
asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party.  If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party’s ability to defend has been prejudiced by such failure of
the Indemnified Party.  The Indemnifying Party shall notify the Indemnified
Party as soon as practicable within the period ending 30 calendar days following
receipt by the Indemnifying Party of either a Claim Notice or an Indemnity
Notice (as defined below) (the “Dispute Period”) whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
under this Section and whether the Indemnifying Party desires, at its sole cost
and expense, to defend the Indemnified Party against such Third Party Claim. The
following provisions shall also apply.




(x)

If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of  this Section).  The Indemnifying Party shall
have full control of  such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party’s delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest.  The





14

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
subparagraph (x), and except as provided in the preceding sentence, the
Indemnified Party shall bear its own costs and expenses with respect to such
participation.  Notwithstanding the foregoing, the Indemnified Party may take
over the control of the defense or settlement of a Third Party Claim at any time
if it irrevocably waives its right to indemnity under paragraph (a) of this
Section with respect to such Third Party Claim.




(y)

If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld).  The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting.  Notwithstanding the foregoing provisions
of this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph (z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this subparagraph (y) or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation.  The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.




(z)

If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
 If the Indemnifying Party has timely disputed its liability or the amount of
its liability with respect to such claim, the Indemnifying Party and the
Indemnified Party shall proceed in good faith to negotiate a resolution of such
dispute; provided, however, that if the dispute is not resolved within 30 days
after the Claim Notice, the





15

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.




(ii)

In the event any Indemnified Party should have a claim under paragraph (a) of
this Section against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under paragraph (a) of this Section specifying the nature of and basis
for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
“Indemnity Notice”) with reasonable promptness to the Indemnifying Party.  The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party’s rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby.  If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand.  If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within 30 days after the Claim Notice, the Indemnifying Party
shall be entitled to institute such legal action as it deems appropriate.




c.

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar rights of the Indemnified Party against the Indemnifying
Party or others, and (ii) any liabilities the Indemnifying Party may be subject
to.




11.

JURY TRIAL WAIVER.  The Company and the Purchaser hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out or in connection
with the Transaction Documents.




12.

GOVERNING LAW:  MISCELLANEOUS.




a.

(i)   This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws.  Each of the parties consents to the exclusive jurisdiction of the federal
courts in New York County in the State of New York as in connection with any
dispute arising under this Agreement or any of the other Transaction Documents
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper.  To the extent determined by such court,
the Company shall reimburse the Purchaser for any reasonable legal fees and
disbursements incurred by the Purchaser in enforcement of or protection of any
of its rights under any of the Transaction Documents.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.




(ii)

The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement and the other Transaction Documents and to
enforce specifically the terms





16

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

and provisions hereof and thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.




b.

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




c.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.




d.

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.




e.

A facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto.

f.

This Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.




g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.




h.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.




i.

This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.




j.

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.




13.

NOTICES.  Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




(a

the date delivered, if delivered by personal delivery as against written receipt
therefor or by confirmed facsimile transmission,




(b)

the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




(c)

the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
10 days’ advance written notice similarly given to each of the other parties
hereto):











17

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------



COMPANY:

BLUE WATER GLOBAL GROUP, INC.

202 Osmanthus Way

Canton, GA 30114

Attn: J. Scott Sitra

Telephone No.: (949) 264-1475

Facsimile No.: (949) 607-4052




PURCHASER:

JDF CAPITAL INC.

96 Village Center Dr.

Freehold, NJ 07728

Attn: John Fierro

Telephone No.: (718) 290-4058

Facsimile No.: (800) 319-6863




14.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  The Company’s and the Purchaser’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Note and the payment of the Purchase
Amount, and shall inure to the benefit of the Purchaser and the Company and
their respective successors and assigns.




[Balance of page intentionally left blank]











18

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.







JDF CAPITAL INC.










By:

     Name:  John Fierro

    Title:  President










BLUE WATER GLOBAL GROUP, INC.
















By:

 

     J. Scott Sitra

J. Scott Sitra, Chief Executive Officer

Printed Name and Title











19

                                                                                                                                             Purchaser
Initial: ______

                                      

                                      Company Initial: _____




--------------------------------------------------------------------------------

ANNEX I




FORM OF NOTE













ANNEX 2




TRANSFER AGENT INSTRUCTION









